Exhibit 10.3
CHROMADEX, INC.
2007 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
(Incentive Stock Option or Nonstatutory Stock Option)
Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Chromadex, Inc., a California corporation (the “Company”), has
granted you an option under its 2007 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice. Defined terms
not explicitly defined in this Stock Option Agreement but defined in the Plan
shall have the same definitions as in the Plan.
The details of your option are as follows:
1. Vesting. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.
[DRAFTING NOTE: 1(a) AND (b) ARE OPTIONAL PROVISIONS]
(a) Special Acceleration Provisions. Notwithstanding any other provisions of the
Plan to the contrary;
(i) If a Change in Control (as such term is defined below) occurs within
twenty-four (24) months of your Vesting Commencement Date, then for each year or
part of a year that accrues following your Vesting Commencement Date,
Twenty-Five percent (25%) of your options shall vest, or any reacquisition or
repurchase rights held by the Company with respect to Common Stock acquired
pursuant to the early exercise of such an option shall lapse with respect to
such shares, as appropriate (“Special Change of Control Vesting”). Vesting of
your remaining options (or expiration of repurchase rights on the resulting
remaining shares) shall commence at a rate of 1/48 of the shares per month
beginning on the thirteenth-month anniversary of your Vesting Comencement Date
or on the twenty-fifth-month anniversary of your Vesting Comencement Date if
such Special Change of Contro Vesting occurs during the second twelve months
following your Vesting Commencement Date.
(ii) If (1) a Change in Control (as such term is defined below) occurs and (2)
within one (1) month prior to the date of such Change in Control or thirteen
(13) months after the date of such Change in Control your Continuous Service
terminates due to an involuntary termination (not including death or Disability)
without Cause or due to a Constructive Termination, then the vesting and
exercisability of all remaining Options held by you shall be accelerated in full
or any reacquisition or repurchase rights held by the Company with respect to
Common Stock acquired pursuant to the early exercise of an Option shall lapse in
full, as appropriate.

 

 



--------------------------------------------------------------------------------



 



For purposes of this Section 1 only, Accountants means the Company’s independent
certified public accountants.
For purposes of this Section 1(a) only, Change in Control means(i) the merger,
consolidation or other reorganization of the Company, with or into one or more
entities other than an Affiliate, as a result of which the outstanding shares of
the Company immediately prior to such merger or consolidation are, or are to be,
converted (A) solely into cash or non-voting securities of the surviving or
resulting entity, or (B) at least in part into voting securities of the
surviving or resulting entity, but such voting securities will represent less
than fifty percent (50%) of the outstanding voting securities of the surviving
or resulting entity; (ii) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the company to a Person that was not a shareholder or an
Affiliate thereof on December 23, 2005 or an Affiliate of the Company; or
(iii) a Person who is not an Investor or a Shareholder or an Affiliate thereof
as of the date hereof acquires directly or indirectly fifty percent (50%) or
more of the Company’s outstanding voting securities.
(b) Parachute Payments. In the event that the acceleration of the vesting and
exercisability of the Options and/or the lapse of reacquisition or repurchase
rights with respect to Common Stock acquired pursuant to the early exercise of
an Option provided for in Section 1(a) and benefits otherwise payable to you
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, or any comparable successor provisions, and (ii) but for this subsection
would be subject to the excise tax imposed by Section 4999 of the Code, or any
comparable successor provisions (the “Excise Tax”), then your benefits hereunder
shall be either

  (i)  
provided to you in full, or
    (ii)  
provided to you as to such lesser extent which would result in no portion of
such benefits being subject to the Excise Tax,

whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by you, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under the Excise Tax. Unless the Company and you
otherwise agree in writing, any determination required under this Section shall
be made in writing in good faith by the Accountants. In the event of a reduction
of benefits hereunder, you shall be given the choice of which benefits to
reduce. For purposes of making the calculations required by this Section, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code, and other applicable legal authority.
The Company and you shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 

2



--------------------------------------------------------------------------------



 



If, notwithstanding any reduction described in this Section, the IRS determines
that you are liable for the Excise Tax as a result of the receipt of the payment
of benefits as described above, then you shall be obligated to pay back to the
Company, within thirty (30) days after a final IRS determination or in the event
that you challenge the final IRS determination, a final judicial determination,
a portion of the payment equal to the “Repayment Amount.” The Repayment Amount
with respect to the payment of benefits shall be the smallest such amount, if
any, as shall be required to be paid to the Company so that your net after-tax
proceeds with respect to any payment of benefits (after taking into account the
payment of the Excise Tax and all other applicable taxes imposed on such
payment) shall be maximized. The Repayment Amount with respect to the payment of
benefits shall be zero if a Repayment Amount of more than zero would not result
in your net after-tax proceeds with respect to the payment of such benefits
being maximized. If the Excise Tax is not eliminated pursuant to this paragraph,
you shall pay the Excise Tax.
Notwithstanding any other provision of this Section 1(b), if (i) there is a
reduction in the payment of benefits as described in this Section, (ii) the IRS
later determines that you are liable for the Excise Tax, the payment of which
would result in the maximization of your net after-tax proceeds (calculated as
if your benefits had not previously been reduced), and (iii) you pay the Excise
Tax, then the Company shall pay to you those benefits which were reduced
pursuant to this Section contemporaneously or as soon as administratively
possible after you pay the Excise Tax so that your net after-tax proceeds with
respect to the payment of benefits is maximized.
If you either (i) bring any action to enforce rights pursuant to this
Section 1(b), or (ii) defend any legal challenge to your rights hereunder, you
shall be entitled to recover attorneys’ fees and costs incurred in connection
with such action, regardless of the outcome of such action; provided, however,
that in the event such action is commenced by you, the court finds the claim was
brought in good faith.
2. Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments,
as provided in the Plan.
3. Exercise prior to Vesting (“Early Exercise”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates that “Early Exercise” of your
option is permitted) and subject to the provisions of your option, you may elect
at any time that is both (i) during the period of your Continuous Service and
(ii) during the term of your option, to exercise all or part of your option,
including the nonvested portion of your option; provided, however, that:
(a) a partial exercise of your option shall be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;
(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise shall be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

 

3



--------------------------------------------------------------------------------



 



(c) you shall enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and
(d) if your option is an incentive stock option, then, as provided in the Plan,
to the extent that the aggregate Fair Market Value (determined at the time of
grant) of the shares of Common Stock with respect to which your option plus all
other incentive stock options you hold are exercisable for the first time by you
during any calendar year (under all plans of the Company and its Affiliates)
exceeds one hundred thousand dollars ($100,000), your option(s) or portions
thereof that exceed such limit (according to the order in which they were
granted) shall be treated as nonstatutory stock options.
4. Method of Payment. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted by your Grant Notice,
which may include one or more of the following:
(a) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.
(b) Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery of already-owned
shares of Common Stock either that you have held for the period required to
avoid a charge to the Company’s reported earnings (generally six months) or that
you did not acquire, directly or indirectly from the Company, that are owned
free and clear of any liens, claims, encumbrances or security interests, and
that are valued at Fair Market Value on the date of exercise. “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
your option, shall include delivery to the Company of your attestation of
ownership of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.
(c) Pursuant to the following deferred payment alternative:
(i) Not less than one hundred percent (100%) of the aggregate exercise price,
plus accrued interest, shall be due four (4) years from date of exercise or, at
the Company’s election, upon termination of your Continuous Service.
(ii) Interest shall be compounded at least annually and shall be charged at the
minimum rate of interest necessary to avoid the treatment as interest, under any
applicable provisions of the Code, of any portion of any amounts other than
amounts stated to be interest under the deferred payment arrangement.

 

4



--------------------------------------------------------------------------------



 



(iii) At any time that the Company is incorporated in Delaware, payment of the
Common Stock’s “par value,” as defined in the Delaware General Corporation Law,
shall be made in cash and not by deferred payment.
(iv) In order to elect the deferred payment alternative, you must, as a part of
your written notice of exercise, give notice of the election of this payment
alternative and, in order to secure the payment of the deferred exercise price
to the Company hereunder, if the Company so requests, you must tender to the
Company a promissory note and a security agreement covering the purchased shares
of Common Stock, both in form and substance satisfactory to the Company, or such
other or additional documentation as the Company may request.
5. Whole Shares. You may exercise your option only for whole shares of Common
Stock.
6. Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option must also comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.
7. Term. You may not exercise your option before the commencement of its term or
after its term expires. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:
(a) thirty (30) days after the termination of your Continuous Service for any
reason other than your Disability or death, provided that if during any part of
such thirty- (30-) day period your option is not exercisable solely because of
the condition set forth in the preceding paragraph relating to “Securities Law
Compliance,” your option shall not expire until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of thirty
(30) days after the termination of your Continuous Service;
(b) twelve (12) months after the termination of your Continuous Service due to
your Disability;
(c) eighteen (18) months after your death if you die either during your
Continuous Service or within thirty (30) days after your Continuous Service
terminates;
(d) the Expiration Date indicated in your Grant Notice; or
(e) the day before the tenth (10th) anniversary of the Date of Grant.

 

5



--------------------------------------------------------------------------------



 



If your option is an incentive stock option, note that, to obtain the federal
income tax advantages associated with an “incentive stock option,” the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability. The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an “incentive stock option” if
you continue to provide services to the Company or an Affiliate as a Consultant
or Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment terminates.
8. Exercise.
(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require.
(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.
(c) If your option is an incentive stock option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.
(d) By exercising your option you agree that the Company (or a representative of
the underwriter(s)) may, in connection with the first underwritten registration
of the offering of any securities of the Company under the Securities Act,
require that you not sell, dispose of, transfer, make any short sale of, grant
any option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any shares of Common Stock or other
securities of the Company held by you, for a period of time specified by the
underwriter(s) (not to exceed one hundred eighty (180) days) following the
effective date of the registration statement of the Company filed under the
Securities Act. You further agree to execute and deliver such other agreements
as may be reasonably requested by the Company and/or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to your shares of Common Stock until the
end of such period. The underwriters of the Company’s stock are intended third
party beneficiaries of this Section 8(d) and shall have the right, power and
authority to enforce the provisions hereof as though they were a party hereto.

 

6



--------------------------------------------------------------------------------



 



9. Transferability. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.
10. Right of Repurchase. Upon the termination of your Continuous Service, the
Company shall have an irrevocable option (the “Repurchase Option”) for a period
of one (1) year after said termination (or in the case of shares issued upon
exercise of the Option after such date of termination, within one (1) year after
the date of such exercise), or such longer period as may be agreed to by the
Company and you (for example, for purposes of satisfying the requirements of
Section 1202(c)(3) of the Code regarding “qualified small business stock”), to
repurchase from you or your personal representative, as the case may be, any or
all of those shares of Common Stock that you received pursuant to the exercise
of your Option (the “Repurchased Shares”) at a price per Repurchased Share equal
to the Fair Market Value. The Repurchase Option may only be exercised by the
Company for cash or cancellation of purchase money indebtedness for the
Repurchased Share. The Company may exercise the right granted to it under this
Section 10 by delivering a written notice to you (or to your legal
representative) at any time during the applicable period stating that the
Company is exercising the repurchase right granted to it under this Section 10.
The delivery of such notice by the Company to you (or to your legal
representative) shall constitute a binding commitment of the Company to purchase
and acquire all of the Repurchased Share so designated in such notice. The total
purchase price for the Repurchased Share shall be delivered to you (or to your
legal representative) against delivery by you of certificates evidencing the
Repurchased Shares with stock powers duly executed in blank and a certificate
setting forth customary representations and warranties by you as to title and
the absence of any liens against payment of the purchase price therefor no later
than 30 days after the delivery of the election notice to you by the Company.
11. Option not a Service Contract. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective shareholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

 

7



--------------------------------------------------------------------------------



 



12. Withholding Obligations.
(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with your option.
(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law. If the date of determination of any tax withholding obligation
is deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise. Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.
(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein.
13. Notices. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
14. Governing Plan Document. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

 

8